Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bill Boshnick on April 8, 2022.

The application has been amended as follows: 
Claim 1. An endoscope having an endoscope head with a working channel for guiding microtools, and an Albarran lever that is insertable on and detachable from the endoscope head, and having a tool guide surface with which a microtool that is guidable through the working channel may come into contact in order to be deflected in the lateral direction of the endoscope head, wherein an Albarran lever arrangement space is delimited by two flank sections of the endoscope head that extend in the distal direction, wherein an Albarran lever pivot shaft, from which a shaft section partially protrudes into the Albarran lever arrangement space with a protrusion length, is supported in a single one of the flank sections, wherein the Albarran lever has a shaft insertion hole for inserting the shaft section, and has a width in a direction that is parallel to the shaft insertion hole, and that is less than the width of the Albarran lever arrangement space, only by a dimension of a movement gap, in a direction parallel to the shaft section, the movement gap being a gap that prevents the Albarran lever from rubbing against the flank sections while pivoting in the Albarran lever arrangement space, wherein the Albarran lever has a proximal base section in which the shaft insertion hole is formed, and wherein the shaft section extends into the Albarran lever arrangement space by a dimension that is smaller than the half of the width of the Albarran lever arrangement space from one flank section to the other flank section.
	Claim 8 is CANCELED.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or fairly suggest the apparatus and method claims as recited in independent claim 1 of the instant invention comprising inter alia an endoscope having an endoscope head with a working channel for guiding microtools, and an Albarran lever that is insertable on and detachable from the endoscope head, and having a tool guide surface with which a microtool that is guidable through the working channel may come into contact in order to be deflected in the lateral direction of the endoscope head, wherein an Albarran lever arrangement space is delimited by two flank sections of the endoscope head that extend in the distal direction, wherein an Albarran lever pivot shaft, from which a shaft section partially protrudes into the Albarran lever arrangement space with a protrusion length, is supported in a single one of the flank sections, wherein the Albarran lever has a shaft insertion hole for inserting the shaft section, and has a width in a direction that is parallel to the shaft insertion hole, and that is less than the width of the Albarran lever arrangement space, only by a dimension of a movement gap, in a direction parallel to the shaft section, the movement gap being a gap that prevents the Albarran lever from rubbing against the flank sections while pivoting in the Albarran lever arrangement space, wherein the Albarran lever has a proximal base section in which the shaft insertion hole is formed, and wherein the shaft section extends into the Albarran lever arrangement space by a dimension that is smaller than the half of the width of the Albarran lever arrangement space from one flank section to the other flank section.
The prior art of record fails to disclose an endoscope comprising an Albarran lever arrangement as recited in the instant invention, specifically wherein the shaft section which partially protrudes into the Albarran lever arrangement space, is supported in a single flank section, and extends into the Albarran lever arrangement space by a dimension that is smaller than the half of the width of the Albarran lever arrangement space from one flank section to the other flank section.  Tanaka et al. (US2016/0270637) discloses an Albarran lever 60 with a pivot shaft 91 which extends partially into an arrangement space at the distal end of an endoscope (See Fig. 13b) however the pivot shaft extends nearly complete y across the arrangement space and does not meet the incorporated amendments into claim 1 of the instant invention.    The incorporated amendments enable a user to easily and efficiently attach and detach the Albarran lever from the pivot shaft, and thus may be designed as a single-use part, to be discarded after use, eliminating the need to clean/sterilize the lever which has proves difficult as is well known to those of skill in the art.   Any combination of the prior art to provide an endoscope with the claimed Albarran lever arrangement would only have been done so with the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
4/8/22